Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 10, 2020

The Court of Appeals hereby passes the following order:

A20A1370. NICHOLS v. THE STATE.

      The above-referenced case was docketed in this Court on February 13, 2020.
In accordance with Court of Appeals Rule 23 (a), the appellant was required to file
her brief within 20 days of that date. But on March 4, 2020, the Appellant requested
an extension of time to file her brief, and this Court granted the motion, ordering the
appellant to file her brief by April 3, 2020. Then, on June 29, 2020, the appellant filed
a second motion for an extension of time to file her brief, and this Court granted that
motion, ordering the appellant to file her brief by July 8, 2020. As of the date of this
order, the appellant has failed to do so. As a result, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/10/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.